DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species II in the reply filed on 08/13/2021 is acknowledged.  The traversal is on the ground(s) that, with respect to the group restriction, the claimed subject has unity in its entirety, and with respect to the species restriction, species listed are not different groups of claims and there is no explanation of lacking of the unity.  This is not found persuasive because the determination on the lacking of the unity is based on the lacking of the common special technical features.  The examiner had clearly demonstrated the common technical feature of these groups and species in the last office action, and also had indicated that this common technical feature is not special.  The examiner had matched each limitation of the common technical feature with the corresponding elements in Ito et al. (US 2013/0033169).  For example, the limitation “wherein the reflector layer comprises a metal” is matched with “wherein the reflector layer 15 comprises a metal (titanium in titanium oxide filler; [0042])”.  Thus the common technical feature is not special.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-26 and 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply 08/13/2021.  Claims 25-26 are withdrawn as being drawn to a nonelected species and claims 36-37 are withdrawn as being drawn to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the adhesive covers the main radiation surface and the side surfaces of the semiconductor chip at least predominantly and obliquely” in the 5th and 6th 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (US 8,461,610) teach a semiconductor LED package having the adhesive attaching to the LED obliquely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/22/2021